DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on July 24, 2020, in which claims 1-20 have been amended.  Accordingly, claims 1-20 are being presented for examination.
Status of Claims
3.	Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 102(a)(2).  Claims 1-20 are also rejected under 35 U.S.C. 112(b).  Claims 1-20 are also rejected under 35 U.S.C. 112(a).  Claims 1-20 are also subject to a Double Patenting rejection.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:	The later-filed application must be an application for a patent for an invention Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)	The disclosure of the prior-filed applications, Application Nos. 16/586,876 and 16/557,941, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.	In particular, the subject matter with respect to the method 1700 disclosed in FIG. 17A (and also being claimed in independent claims 1, 8 and 15) is completely absent from the disclosures of each of Application Nos. 16/586,876 and 16/557,941.  While both of Applications 16/586,876 and 16/557,941 describe a system and method for scalably tracking media playback using a blockchain, nevertheless subject matter discussed in paragraphs [0112]-[0116] of the instant Specification, with reference to FIG. 17A, namely, tracking using local persistence, is not present in either of Application Nos. 16/586,876 or 16/557,941.	Accordingly, the instant Application fails to comply with the requirement in the manner provided by 112(a), and cannot not be afforded a filing date of either 09/27/2019 or 08/30/2019, but will rather be afforded an effective filing date of 06/24/2020.	In general, a continuation-in-part application (CIP) is an application filed during and adding matter not disclosed in the earlier nonprovisional application.  Only when the claim of the continuation-in-part application is disclosed in the manner provided by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph in the earlier non-provisional application will the claim be entitled to the benefit of the filing date of the earlier nonprovisional application. However, unless the filing date of the earlier application is needed, such as with the existence of intervening prior art, the entitlement to benefit in the continuation‐in‐part application, as based on 35 U.S.C. 120, will not be considered by the examiner.	Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of 35 U.S.C. 112(a), or pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application.  On the other hand, any claim that contains a limitation that is only supported as required by 35 U.S.C. 112(a), or pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application. See, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); Studiengesellschaft Kohle, m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674 (Fed. Cir. 1997)(“To qualify for an earlier filing date, section 120 requires, inter alia, that the earlier-filed U.S. patent application contain a disclosure which complies with 35 U.S.C. § 112, p 1 (1994) for each claim in the newly filed application.  Thus, this benefit only applies to claims that recite subject matter adequately described in an 
Information Disclosure Statement
5.	The information disclosure statement, filed October 13, 2020, is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Specification
6.	The disclosure is objected to because of the following informalities: Paragraph [0098], lines 5-8 recite, “In some embodiments, the relevant streams can be any number of registered or trusted validation notes, e.g., DSPs, the platform, labels, or distributors. In some embodiments, validation nodes have to go through a registration process beforehand in order to become trusted” (Recited from paragraph [0098] of instant Specification).  It would appear that the terms “trusted validation notes” on line 6 of paragraph [0099] should be changed to “trusted validation nodes,” in order to address a minor typographical error and improve readability.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, lines 10-11 recite the limitation “transmitting the request and recorded streaming data to a platform stream for recording on a blockchain”.  This limitation is unclear, vague and indefinite, and the metes and bounds of the claim cannot be understood as written.	In general the term “platform stream” is not readily understood by the Examiner, the instant Specification does not provide either an explicit and deliberate definition, a FIG. 10 shows a flowchart of a method 1000 for tracking media file playback using non-CDN architecture, in accordance with embodiments of the present disclosure. Method 1000 begins with receiving (1002) transaction data from a platform stream. In some embodiments, a stream is a sequence of data elements made available over time. The stream serves as an ingestion point for transaction requests and then outputs the transaction requests to the relevant parties. In some embodiments, the relevant streams can be any number of registered or trusted validation notes, e.g., DSPs, the platform, labels, or distributors. In some embodiments, validation nodes have to go through a registration process beforehand in order to become trusted. In some embodiments, an end user device creates and signs the transaction data and then transmits the data to the platform stream. The transaction data corresponds to a request to play a media file from an end user. In some embodiments, the transaction data includes a cryptographic signature corresponding to the end user. This is to verify that the initial request came from the end user” (Recited from paragraph [0098] of instant Specification, with added emphasis).	Examiner respectfully submits that the above recited excerpt from Applicant’s Detailed Description is the most in-depth place within the entire instant Specification that discusses the term “stream”.  However, while brief discussion is made regarding “streams” in general, nevertheless, 1) there is no absolutely discussion whatsoever of what is meant by a “platform stream,” much less an explicit and deliberate definition, and 2) this is just that - a very brief discussion, with only a minor example, whereby Applicant indicates that “In some embodiments, a stream is a sequence of data elements made available over time.”  Applicant goes on to describe the “stream” as serving as an “ingestion point for transaction requests, and then outputs the transaction requests to the relevant parties” (Recited from lines 4-5 of paragraph [0098], with added emphasis).	However, paragraph [0098] then appears to refer to the above recited “relevant parties” (which purportedly receive the “output transaction requests”) as “streams” themselves, as line 6 of paragraph [0098] recites, “In some embodiments, the relevant streams” (emphasis added) “can be any number of registered or trusted validation notes, e.g., DSPs, the platform, labels, or distributors” (Recited from line 6 of paragraph [0098], with added emphasis).  Thus at least from the above description it is unclear as to whether the disclosed “platform stream” is an ingestion point, comprised of “a sequence of data elements made available over time” - (but one example of a “stream” from discussion given in paragraph [0098]) - and the disclosed “relevant nodes” (i.e., the “trusted parties”) are also “streams,” in the same sense (i.e., also “sequences of data elements made available over time”), which itself is confusing, since Examiner has difficulty in visualizing either a digital service provider (DSP), a platform, a label, or even a distributor - again, one of the above recited “trusted validation nodes” - as a “relevant stream” as so described.	Examiner has searched the rest of the Detailed Description and indeed, the term “platform stream” appears again at paragraphs [0116], [0117], [0118], [0119], [0120], [0124], [0126], [0127] and [0136].  However, none of the above paragraphs give an explicit and/or deliberate definition of the term “platform stream,” but rather just use the term without providing any context with which to use in understanding what is meant by the term “platform stream”.  Examiner respectfully reminds Applicant that an Applicant is free to be his or her own lexicographer, using terms in a manner contrary to, or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  However, to act as their own lexicographer, the Applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.  The instant Specification may also include an intentional disclaimer, or disavowal, of claim scope.  In both of these cases, “the inventor’s intention, as expressed in the specification, is regarded as dispositive.” Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See MPEP 2111.10 IV.	Therefore, independent claim 1 is unclear, vague and indefinite, and the instant Specification fails to provide adequate description for Examiner to understand the scope (the metes and bounds of the claim), much less how to perform a search of the prior art.  For prior art purposes however, Examiner will interpret “platform stream” (apart having found any indication to the contrary) as merely meaning a “streaming platform” or simply a “platform”.
	Dependent claims 2-7 fail to remedy the deficiencies of independent claim 1 and are therefore similarly rejected.
	Similar reasoning applies to independent claims 8 and 15, which contain similarly deficient limitations, and are thus likewise rejected.
	Dependent claims 9-14 and 16-20 fail to address the issues presented by independent claims 8 and 15, respectively, and are therefore rejected for similar reasons.
	In addition, with respect to dependent claim 5, lines 1-2 recite, “wherein the request includes reference data to the media file or media stream signed by a user’s private key”.  This limitation is vague and indefinite in that it is not clear as to whether it is the recited “reference data,” or alternatively, the recited “media file or media stream” which is “signed by a user’s private key”.  Two interpretations are possible, each leading to different scope, and thus the metes and bounds of the claim cannot be understood as written.  For clarity of the record and prior art purposes, however, Examiner will interpret the above limitation as requiring the recited “reference data” itself to be signed by a user’s private key.
	Each of dependent claims 12 and 19 recite similar limitations which are equally deficient and therefore likewise rejected.
	Dependent claims 6, 13 and 20 fail to remedy the deficiencies of dependent claims 5, 12 and 19, respectively, and are therefore similarly rejected.
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):		(a)  IN GENERAL.—The specification shall contain a written description 	of the invention, and of the manner and process of making and using it, in such 	full, clear, concise, and exact terms as to enable any person skilled in the art to 	which it pertains, or with which it is most nearly connected, to make and use the 	same,  and shall set forth the best mode contemplated by the inventor or joint 	inventor of carrying out the invention.
11.	Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	As discussed above, independent claim 1 recites the claim limitation “transmitting the request and recorded streaming data to a platform stream for recording on a blockchain”.  For the recited “platform stream,” the instant Specification merely discusses a generic “stream,” but as discussed above, rather than giving an explicit and deliberate definition, at paragraph [0098] Applicant recites a vague and confusing description regarding an embodiment where a “stream” is used as an ingestion point, as well as, it would appear, a “trusted validation node”.  Indeed, as pointed out above, paragraph [0098] describes a “stream” as an “ingestion point for transaction requests, and then outputs the transaction requests to the relevant parties” (Recited from lines 4-5 of paragraph [0098], with added emphasis), while also making reference to the above recited “relevant parties” (which purportedly receive the “output transaction requests”) as “streams” themselves.  In particular, paragraph [0098], line 6 recites, “In some embodiments, the relevant streams can be any number of registered or trusted validation notes, e.g., DSPs, the platform, labels, or distributors” (Recited from line 6 of paragraph [0098], with added emphasis).  While the above description is unclear with regard to how a digital service provider (DSP), a platform, a label, or even a distributor can be a “relevant stream” as so described, more importantly, Examiner respectfully submits, there is inadequate disclosure in the instant Specification with respect to the claimed limitation of “transmitting the request and recorded streaming data to a platform stream for recording on a blockchain”.  There is no description of what a “platform stream” is, much less how the function of “transmitting the request and recorded streaming data to a platform stream for recording on a blockchain” is achieved.  While elements 1502 and 1602 of FIGS. 15 and 16, respectively, do appear to disclose a “stream” it is unclear as to whether 1502 and 1602 are indeed “platform streams” or just generic “streams,” much less what are meant by “platform streams”.  Paragraphs [0106] and [0107] are also silent in this regard, and equally unclear as to whether the “validators” are “streams” themselves, as apparently implied from paragraph [0098] cited above.  Furthermore, while paragraphs [0117] and [0126] repeat part of the claim language “transmitted to a platform stream for recording on a blockchain,” Examiner respectfully submits that merely repeating the language of a claim in the instant Specification is not enough to satisfy the requirement of § 112(a), as there is no explicit and deliberate definition for the term “platform stream” given any place within paragraph [0098] as discussed above, let alone any place else within Applicant’s instant Specification.  As such, there is no indication in the instant Specification that the inventors had possession of such a “platform stream”.	To reiterate, merely reproducing a claim limitation in the instant Specification, or even pointing to an original claim, does not satisfy the written description requirement, unless the claim itself conveys enough information to show that the inventor had possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:	A person shall be entitled to a patent unless –	(a)(2) the claimed invention was described in a patent issued under section 151, 	or in an application for patent published or deemed published under section 	122(b), in which the patent or application, as the case may be, names another 	inventor and was effectively filed before the effective filing date of the claimed 	invention.
14.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Augustine et al. (United States Patent No. US 10,600,009 B1), hereinafter “Augustine”.
	Regarding claim 1, Augustine discloses a system for continuous tracking of media file or media stream playback via a blockchain based platform, the system comprising:	a processor (disclosing a system including one or more processors) (Augustine, col. 4, ll. 30-31); and	memory, the memory storing instructions to cause a processor to execute a method, the method comprising (also disclosing memory storing instructions that when executed by the processors cause the processors to effectuate operations of a process) (Augustine, col. 4, ll. 31-34):	receiving a user initiated request to play a media file or media stream via an application (wherein as part of process for monitoring consumer utilization of media contributions (See FIG. 5A), Augustine further teaches that a platform server may receive a request for video 502 from a computing device of user A and instruct a CDN to serve video content (e.g., stream video data) to the computing device in response to the request) (Augustine, FIG. 5A, col. 60, ll. 17-21);	transmitting segments of the media file or media stream to a user device (again serving the video 502 (either via a CDN or other entity) to the computing device of user A) (Augustine, FIG. 5A, col. 60, ll. 19-20, ll. 57-60);	recording streaming data corresponding to which segments of the media file or media stream have been transmitted to the user device (wherein Augustine further teaches tracking 516 (See again, FIG. 5A) utilization data corresponding to user A accessing and interacting with the video 502. In particular, Augustine teaches that tracked 516 utilization data may include information about one or more interactions attributable to user A’s access of the video. For example, the platform server that serviced the request for the video may determine, receive, or otherwise collect interaction information indicative of the request, like a timestamp corresponding to receipt of the request and a ContentID of the requested content; data indicative of user interaction with the video, like a timestamp corresponding to a start of data streaming, a timestamp corresponding to an end of data streaming, media player events such as pause, start, movement of playhead, and corresponding timestamps (either received as feedback from the player or determined from stream transport protocol events or messages); or other interactions (e.g., events within a web page, web application, or native application within which video playback occurs). Augustine teaches that in some embodiments, the platform server stores the tracked utilization data in association with a ConsumerID or within a consumer record corresponding to user A. In other words, a record of utilization 526 corresponding to user A 428 accessing video 502 may be constructed based on the tracked 516 utilization data and stored within a consumer record of user A or otherwise associated with user A (e.g., by association with a unique ConsumerID of user A)) (Augustine, FIG. 5A, col. 60, l. 61-col. 61, l. 19); and	transmitting the request and recorded streaming data to a platform stream for recording on a blockchain (wherein Augustine further teaches that in some embodiments, the utilization data may be stored either within a record on a blockchain network, locally by one or more entities, or a combination thereof. Thus given Examiner’s interpretation of Applicant’s recited “platform stream” given above, which Examiner mapped simply to a “platform,” Augustine teaches or suggests some embodiments including a combination of utilizing a local entity, such as a platform server [of a platform], as well as a blockchain network) (Augustine, col. 61, ll. 20-22).
	Claim 15 is directed to a “non-transitory computer readable medium” storing instructions to execute a method that performs limitations substantially as described in “system” claim 1, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, as Augustine discloses such a “non-transitory computer readable medium” (tangible program carrier including a non-transitory computer readable storage medium) (Augustine, col. 77, ll. 2-4), claim 15 is rejected under the same rationale.
	In addition, claim 8 includes a method that performs limitations substantially as described in claims 1 and 15, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 2, Augustine discloses the system of claim 1, wherein the request includes one or more of the following: a media file or media stream name, a rights holder name, and metadata associated with the media file or the media stream (again, ContentID of the requested content, as well as data indicative of user interaction with the video and timestamp data) (Augustine, col. 61, ll. 2-6).
	Regarding claim 3, Augustine discloses the system of claim 1, wherein any request to play more content must specify which part of the content needs to be streamed (wherein Augustine further teaches that the video 502 that user A accesses may be merely a preview of a full video (e.g., a movie) or a series of videos (e.g., an episodic video series), and the user A may thus, after viewing video 502, elect to purchase access to the full video or the series, or alternatively, to subscribe with the platform hosting the content, to view additional videos available to paid subscription users (i.e., video 502 may influence user A to pay a subscription fee). Augustine further teaches that in some cases, one or more such transactions may include identifying information about specific content for some events. For example, a transaction may include a ContentID corresponding to the video 502 (or ContentID(s) corresponding to a full video or videos in a series of videos), to indicate specifically which content items (or collection of content items) the user A purchased and need to be streamed) (Augustine, col. 61, ll. 36-44, col. 61, l. 65-col. 62, l. 7).
	Regarding claim 4, Augustine discloses the system of claim 1, wherein any requests to play more content is signed by a user’s private key (wherein again, Augustine teaches additional user interactions, (e.g., subscription events), such that the video 502 may be a preview, and that after accessing video 502, user A may elect to subscribe to the platform to view additional videos available to registered users. More particularly, with reference to FIG. 3, Augustine teaches that when subscribing to a platform for additional content, platform server 312 receives a subscription fee from a consumer, (such as, e.g., user A). The consumer may provide verification that they submitted the payment via digital signature (e.g., proof they have access to a private key or other secret knowledge only the entity that effected the transfer possesses). Once payment for a subscription is verified, in some embodiments a consumer record of the consumer may be updated to reflect that the consumer is a paid subscriber) (Augustine, FIG. 3, col. 38, ll. 33-34, ll. 46-49, col. 61, ll. 32-40).
	Regarding claim 5, Augustine discloses the system of claim 1, wherein the request includes reference data to the media file or media stream signed by a user’s private key (wherein again, Augustine teaches that when subscribing to a platform for additional content, platform server 312 receives a subscription fee from a consumer, (such as, e.g., user A), and further teaches that in some embodiments, the payment information comprises transaction information, like a transaction identifier corresponding to a transfer of an amount of digital bearer assets to a specified address associated with a platform server for receiving digital bearer assets. Again, the consumer may provide verification they submitted the payment via digital signature (e.g., proof they have access to a private key or other secret knowledge only the entity that effected the transfer possesses)) (Augustine, FIG. 3, col. 38, ll. 33-34, ll. 41-49).
	Regarding claim 6, Augustine discloses the system of claim 5, wherein the reference data is a unique identifier of the media file or media stream (wherein again, payment information comprises transaction information, like a transaction identifier corresponding to a transfer of an amount of digital bearer assets to a specified address associated with a platform server for receiving digital bearer assets) (Augustine, col. 38, ll. 41-46).
	Regarding claim 7, Augustine discloses the system of claim 1, wherein the request is transmitted to the platform stream along with signatures and a user public key (wherein again, public key is implied, as consumer provides proof of payment via digital signature (e.g., proving they have access to private key, whereby the public key is used to verify). As well, Augustine further notes that examples of arguments and their variables for smart contracts include requestor information having a signature of the request and a public key of a public-private key pair to verify the request) (Augustine, col. 18, ll. 50-55, col. 38, ll. 46-49).
	Claims 9-14 include “method” claims that perform limitations substantially as described in “system” claims 2-7, respectively, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	In addition claims 16-20 include “non-transitory computer readable medium” claims that perform limitations substantially as described in “system” claims 2-6, respectively, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,893,112 B1, hereinafter “112” in view of Augustine.
	Regarding claim 1 of the instant Application, claim 1 recites, “A system for continuous tracking of media file or media stream playback via a blockchain based platform, the system comprising:	a processor; and	memory, the memory storing instructions to cause a processor to execute a method, the method comprising:	receiving a user initiated request to play a media file or media stream via an application;	transmitting segments of the media file or media stream to a user device;	recording streaming data corresponding to which segments of the media file or media stream have been transmitted to the user device; and	transmitting the request and recorded streaming data to a platform stream for recording on a blockchain”.
	Claim 1 of 112 recites “A system for continuous tracking of media file or media stream playback via a blockchain based platform, the system comprising:	a processor; and	memory, the memory storing instructions to cause a processor to execute a method, the method comprising:	receiving a user initiated request to play a media file or media stream via an application;	recording an entry in local ram or on a local disk corresponding to the user initiated request to play the media file or media stream;	at predetermined intervals, recording a current play position of the media file or the media stream in local ram or on the local disk; and	transmitting the entry and recorded play positions to a platform stream for recording on a blockchain if one or more of the following conditions are met:		a network connection becomes available;		a user interaction with the application is received;		a predetermined amount of time has passed since a previous network transmission to the platform stream; and		a predetermined threshold amount of data stored in local ram or on the local disk has been reached;	wherein transmitting the entry and the recorded play positions to the platform stream includes transmitting a public key associated with a user to verify the origin of the entry and the recorded play positions”.
	Clearly from the plain text, apart from the “transmitting segments of the media file or media stream to a user device” limitation, each and every limitation of claim 1 of the instant Application is within claim 1 of 112.  112 therefore does not expressly recite, “transmitting segments of the media file or media stream to a user device”.	However as indicated above, Augustine discloses “transmitting segments of the media file or media stream to a user device” (again serving the video 502 (either via a CDN or other entity) to the computing device of user A) (Augustine, FIG. 5A, col. 60, ll. 19-20, ll. 57-60).	It would therefore be obvious to one of ordinary skill in the art to modify 112 to include transmitting segments of the media file or media stream to a user device (as Augustine teaches serving the video 502 to the user A), with reasonable expectation that this would result in a system having the added benefit of allowing users to receive and stream media in real time.  Claim 1 is therefore unpatentable under Obviousness-type Double Patenting.	The same reasoning applies to claims 2-20.
Conclusion
17.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Corral et al. (USPGPUB 2020/0052917) discloses an online media marketplace that increases the efficiency of media sharing between consumers and content producers (Corral, Abstract).  Zavesky et al. (USPGPUB 2020/0137440) discloses a method and apparatus for authenticating media based on tokens, including obtaining a content item, receiving a first token that comprises an identification of a date and a time when a first portion of the content item is obtained, a location where the first portion of the content item is obtained, or a combination thereof, and transmitting the content item and the first token to a database (Zavesky, Abstract).  NAVIN et al. (WO 2020/037139) discloses the systems and methods directed to the management of viewership data, including contractual terms and transaction history, through immutable distributed ledgers, such as blockchains (NAVIN, Abstract).
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441